Citation Nr: 1607954	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a left arm disability (shrapnel in the arm).

3.  Entitlement to service connection for heart disease, to include coronary artery disease (CAD) and a stroke, to include as due to herbicide exposure and secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the right and left arm, to include as due to herbicide exposure and secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the right and left leg, to include as due to herbicide exposure and secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to October 1973.

These matters are on appeal from August 2008 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego and Oakland, California.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing regarding whether new and material evidence was submitted to reopen the claim of entitlement to service connection for diabetes mellitus and entitlement to service connection for left arm and heart disabilities, peripheral neuropathy of the upper and lower extremities, and an acquired psychiatric disorder.  A transcript of this hearing is of record.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in February 2006, the RO denied a claim for service connection for diabetes mellitus, type II, based on the determination that it was not shown during service or within one year after discharge from service and there was no evidence of service in Vietnam to support a finding of presumptive service connection due to herbicide exposure.

2.  The evidence received since the February 2006 RO decision, which denied a claim of entitlement to service connection for diabetes mellitus, type II, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran did not serve on active duty in the Republic of Vietnam and is not presumed to have been exposed to herbicide agents such as Agent Orange.
4.  The preponderance of the evidence weighs against a finding that the Veteran has a chronic left arm disability at this time.

5.  The Veteran's peripheral neuropathy of the upper and lower extremities, heart disease, and acquired psychiatric disorder were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed peripheral neuropathy of the upper and lower extremities, heart disease, and acquired psychiatric disorder and his active service. 


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015). 

2.  The evidence received subsequent to the February 2006 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).

3.  A left arm disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  Heart disease, peripheral neuropathy, and an acquired psychiatric disorder, to include PTSD, were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claim

A February 2006 rating decision denied service connection for diabetes mellitus, type II, on the bases that the Veteran's STRs are negative for a diagnosis of diabetes mellitus, type II, there was no diagnosis within one year after separation from service, and the National Personnel Records Center (NPRC) indicated that there was no evidence of service in Vietnam.

Although the RO declined to reopen the claim in an August 2008 rating decision, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  Since the Veteran did not appeal that decision or submit any additional evidence within one year of the May 2009 rating decision, that decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

The Veteran most recently submitted his application to have the previously denied claim reopened in March 2008.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  The standard is low.  However, it must be met to reopen the claim. 

The pertinent evidence of record at the time of the February 2006 rating decision included the Veteran's DD Form 214, service treatment records (STRs), and private treatment records.

It is important for the Veteran to understand that the unestablished facts necessary to substantiate service connection for his diabetes mellitus, type II, are a nexus between his current disability and service, including a finding that he served in Vietnam.

The evidence received since the February 2006 rating decision consists of various treatment records indicating treatment of diabetes mellitus, type II, the Veteran's written statements (reiterating prior contentions that his claimed disabilities are related to service), VA treatment records, unrelated VA examination reports, leave and earnings statements, testimony from the Veteran at a Board hearing, and other procedural documents submitted to perfect the appeal.

The Veteran's written assertions and testimony, are duplicative of evidence that was already of record in February 2006 (they are essentially saying the same thing they did before).  The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disability is related to service and that he served in Vietnam.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for any of the claimed disabilities in a way that raises a reasonable possibility of substantiating any claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating his claim once again without providing new and material evidence.

The leave and earnings statements from the Veteran's active service, although "new" because they had not been previously of record, they are not material because they did not relate to an unestablished fact that is necessary to substantiate the claim-namely-service in Vietnam or an opinion relating the Veteran's currently diagnosed diabetes mellitus to his service.  These leave and earnings statements are not new and material to reopen the claim.

In any event, even if the Board did reopen the claim, it is important for the Veteran to understand that a great deal of the evidence he has recently submitted would provide highly probative factual evidence against his claim.  Newly received evidence indicates ongoing treatment for diabetes mellitus, but does not indicate any etiologically relationship between the current diabetes mellitus and his service or support a finding of service in Vietnam.  In this regard, the evidence would only provide highly probative evidence against the claim on the merits.

The Board notes that the Veteran has been notified in writing of the reasons for the denial of service connection and for the reasons of the denial of his application to reopen.  He has offered no additional information regarding the claim that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for diabetes mellitus, type II, has not been received.  As such, the February 2006 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as organic heart disease, organic diseases of the nervous system, and psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, continuity of symptomatology is simply not applicable in the present case with regard to the Veteran's claimed acquired psychiatric disability.

In addition to the regulations cited above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii) .

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

At the outset, as indicated in a January 2006 NPRC response, the Veteran's complete service personnel records (SPRs) are unavailable.  The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in considering the Veteran's claims.

However, the Board finds that the presumptive service connection provisions of 38 C.F.R. § 3.307 and 3.309(a) are not applicable in this case.  In this regard, while the Veteran contends that he had approximately one week of service in Vietnam, from January or February of 1972, a January 2006 PIES response from the NPRC states that "there is no evidence in this Veteran's file to substantiate any service in Vietnam."  Moreover, as will be discussed in greater detail below, there is no evidence of any shrapnel wound to the Veteran's left arm which he alleges were sustained during service in Vietnam, which is highly probative evidence against the claims for service connection for peripheral neuropathy and heart disease, due to herbicide exposure.

Accordingly, service connection is not warranted on a presumption of herbicide exposure.  The Veteran is not precluded, however, from establishing service connection with proof of actual direct causation as due to active duty service. Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  The Board will still consider whether entitlement to service connection can be granted on either a direct or presumptive basis for heart disease and peripheral neuropathy of the upper and lower extremities.

Left arm disability

The Veteran contends that he has a left arm disability that is related to his service.  Specifically, he contends that he sustained shrapnel wounds to his left arm during service in Vietnam when a rocket-propelled grenade (RPG) exploded.

However, the Veteran's service treatment records are void of findings, complaints, symptoms, or a diagnosis of a left arm disability.

Post-service, VA treatment records are also void of any diagnosis of a left arm disability.

In this case, there is no medical evidence of a left arm disability either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has symptoms of left arm pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a left arm disability.  Moreover, the Veteran's account of serving in Vietnam where he claims he sustained left arm shrapnel wounds, is not credible.

In any event, even if a left arm disability had been diagnosed, this would not provide a basis to the grant as there is no evidence of any left arm disability in service or any evidence of an etiological relationship between any claimed left arm disability and the Veteran's service.

Again, for reasons cited above, the service and post-service evidence provide particularly negative evidence against this claim.



Peripheral neuropathy and heart disease

The Veteran contends that he has peripheral neuropathy of the upper and lower extremities or heart disease that is related to his service.

The STRs are void of findings, complaints, symptoms, or any diagnoses of peripheral neuropathy of the upper or lower extremities.  With regard to heart disease, a May 1972 consultation sheet reflects complaints of chest pain for the past 4 years and a diagnosis of probable costochondritis.  In May 1973, the Veteran complained of chest pain after heavy lifting and muscle strain was diagnosed.  However, September 1971 and May 1973 enlistment and separation examinations indicate normal clinical evaluations of the upper and lower extremities, chest, and heart.

Post-service, VA treatment records include a September 2000 report which reflects a complaint of chest pain thought to be angina.  A July 2002 report reflects a diagnosis of peripheral neuropathy and a March 2003 report reflects a diagnosis of coronary artery disease (CAD).  In July 2009, he was diagnosed with cerebrovascular accident with residual left-sided numbness and CAD.  A July 2013 report indicates diagnoses of diabetic neuropathy and CAD.  However, none of these records relate the Veteran's peripheral neuropathy or heart disease to his service. 

The Board finds that the claims must be denied.  There is no competent medical evidence to show that the Veteran has a peripheral neuropathy of the upper or lower extremities or heart disease that is related to his service.

Acquired psychiatric disorder

The Veteran contends that he has PTSD that is related to his service in Vietnam.  However, as previously stated, there is no evidence of service in Vietnam.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2014).  In August 2014, VA amended 4.125 by changing DSM-IV to DSM-5.  See Fed. Reg. 45093 (Aug. 4, 2014).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App.  283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

In a May 2008 statement, the Veteran stated that he was erroneously sent to Vietnam instead of Germany and landed in Da Nang for 5 days in February 1972.  He said that he saw 100 body bags on the flight line and went into shock.  He also said that they were taken to Pleiku on helicopters to join the 173rd and were mortared and "RPG'd" for 6 hours before learning that he was not supposed to be there.

In a July 2009 statement, he stated that he was attached to the 173rd Airborne Brigade when he arrived in Vietnam in early 1972 (January 1972) when he was sent to Vietnam due to an administrative error.  He just completed AIT and Communications training at Ft. Ord when he was flown to Ft. Dix.  From there, he was sent to Da Nang and then Pleiku.  He stated that in Vietnam he saw approximately 100 body bags of fellow soldiers being loaded onto C-130's to return to the United States.  During his 4 or 5 days of in-country service, he stayed in bunkers of the 4th infantry in Pleiku.  There, he was involved in a firefight which lasted about 10 minutes and resulted in a shrapnel wound to the left inner/upper arm.  Soon thereafter, his sergeant told him he did not belong there and sent him back to Da Nang where he was transported back to Ft. Dix.
VA treatment records include a May 2010 report which reflects a history of service as a radio operator and field wireman and states that he received an Article 15 for fighting with another non-commissioned officer while stationed in Europe.  The Veteran said that he was "erroneously" deployed to Vietnam for five days, loaded 200 body bags into C-130s, witnessed three soldiers get wounded and one killed in a firefight, sustained a shrapnel injury to his left arm after a RPG exploded, and feared for his life.

A November 2014 report states that his job in Vietnam was loading planes with body bags and that he witnessed the deaths of two servicemen.

However, the foregoing stressors have not been confirmed.  While the stressors appear to be related to the fear of hostile military or terrorist activity during service, the Veteran's lay testimony alone is insufficient to establish the occurrence of the claimed in-service stressors.  In this regard, the NPRC has found no evidence of service in Vietnam.  Even more telling is the fact that there is no evidence that the Veteran sustained shrapnel injuries to his arm during one week of service in Vietnam.  As previously stated, the STRs are completely void of any left arm disability, including one as a result of shrapnel injuries.  

It is important to understand that such a fact provides highly probative factual evidence against the Veteran's claims overall, providing evidence against all claims, undermining the Veteran's statements, and suggesting that the Veteran's stressors and most importantly, the Veteran's contentions regarding the stressors, are invalid.

More importantly, the STRs are void of any findings, complaints, symptoms, or diagnosis of any acquired psychiatric disorder.

Post-service, VA treatment records include a June 2008 reports which reflect the Veteran's account of service in Vietnam for 5 days, due to administrative error, where he saw a lot of body bags.  Depressive disorder, not otherwise specialized (NOS) and rule out PTSD were diagnosed.

Reports dated in May 2010 reflect a history of PTSD and diagnoses of PTSD; depressive disorder, NOS; panic disorder without agoraphobia; and major depressive disorder.  The psychologist stated that the Veteran's symptoms met the criteria for PTSD, but noted that "trauma" had not been established by VA.

However, there is no evidence of the Veteran's service in Vietnam.  Therefore, none of the Veteran's reported stressors relating to service in Vietnam are capable of verification.

Furthermore, even without verification, the Board finds that the Veteran's description of his claimed in-service stressor lacks accuracy.  In this regard, as the trier of fact in this case the Board has reviewed the Veteran's statements over time in great detail to determine their veracity: The Board finds that the increasing specificity of the Veteran's recollections detracts from its overall standing.  For example:  In his May 2008 statement, the Veteran stated that he was traumatized by the sight of 100 body bags and "mortared and RPG'd" for 6 hours.  In a July 2009 statement, he claimed that he was involved in a 10-miute long firefight.  In May 2010, he now noted that he loaded 200 bags on an airplane, witnessed the shooting of 3 soldiers and the death of another, and sustained shrapnel injuries to his left arm.  In a 2009 statement, he indicated that in just 5 days of service in Vietnam he was in combat and sustained a shrapnel injury to his left arm.  Finally, in a November 2014 VA treatment record, he contended that he witnessed the deaths of two unidentified serviceman.  

These facts are further evidence against the claim.  Moreover, this increasing specificity (with changes in the information provided) over time detracts from the veracity of the Veteran's account, which, as noted above, the Board otherwise finds to be uncorroborated.

The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  The Board acknowledges that the record reflects diagnoses of PTSD which appear to be based on the Veteran's unverified account of his service in Vietnam.  Accordingly, to the extent that any of the treating psychologists related his PTSD to any unverified stressor, any opinion passed on the uncorroborated history provided by the Veteran, has limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this regard, even if the Board did assume that the Veteran's stressors were accurate (which, for reasons stated above, the Board does not), the best medical evidence in this case, but not all evidence in this case, provides highly probative evidence against the finding that the Veteran has PTSD. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim for service connection for PTSD.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim very broadly.  See, Clemons.  As previously stated, the Veteran's STRs are negative for diagnoses of or treatment for any psychiatric disability during service.

The earliest post-service evidence of an acquired psychiatric disorder is dated in 2008, which is over 35 years after separation from service.

In addition, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, must also be denied.

The Board finds that the claims must be denied.

With regard to the Veteran's claimed heart disease and peripheral neuropathy, while he contends that these disabilities are related to his service it does not appear that he contends that he has continued symptomatology since service.  His main contention is that they are related to in-service herbicide exposure.

While the Veteran contends that his prostate cancer, and residuals thereof, this disability is related to his service it does not appear that he contends that he has continued symptomatology since service.  His main contention is that it is related to in-service herbicide exposure, based on highly limited exposure to Vietnam.

However, the Veteran's STRs are void of any diagnosed peripheral neuropathy or heart disease.  Moreover, the records do not reflect problems relating to his peripheral neuropathy until July 2002 and heart disease until March 2003.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of peripheral neuropathy and heart disease, is about 29 to 30 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has peripheral neuropathy or heart disease, that is related to his service.

To the extent that the medical evidence suggests that the Veteran has peripheral neuropathy of the extremities and heart disease that is related to his diabetes mellitus that is related to his diabetes mellitus, service connection has not been granted for diabetes mellitus.  Therefore, diabetes mellitus may not serve as a predicate service-connected disability upon which to base his claims, and these claims based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated heart disease or peripheral neuropathy.

With regard to the acquired psychiatric disorder, the Veteran's service treatment records are void of any diagnosed psychiatric disorder.  The Board therefore finds that a chronic acquired psychiatric disorder is not shown during service.  Moreover, as the earliest post-service medical evidence of an acquired psychiatric disorder is dated in 2008, which is about 35 years after separation from service, continuity of symptomatology has not been established.  Finally, there is no competent medical evidence to show that the Veteran has an acquired psychiatric disorder that is related to his service.

The Board has taken the contention that the Veteran has a left arm disability and that his claimed peripheral neuropathy of the upper and lower extremities, heart disease, and acquired psychiatric disorder, were caused by his service with great care and detail.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current left arm disability and the etiology of peripheral neuropathy of the upper and lower extremities, heart disease, and acquired psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a left arm disability, peripheral neuropathy of the upper and lower extremities, heart disease, and acquired psychiatric disorder and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in October 2005 which is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denials and the evidence that would be considered new and material.  Moreover, the May 2008 letter informed him of all three elements required by 38 C.F.R. § 3.159(b).  Nothing more was required.

Additionally, the Veteran testified at a hearing before the Board in December 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the onset and cause of his disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, available service personnel records, post-service VA and private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, with regard to the Veteran's new and material evidence claim, the Veteran has not been afforded an examination, and an opinion has not been obtained.  However, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2014); Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).

The Board also notes that VA medical examinations and opinions were not obtained in this case to address the etiology of the Veteran's claimed left arm disability, peripheral neuropathy of the upper and lower extremities, and acquired psychiatric disorder.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current diagnosis of a left arm disability or that his currently diagnosed peripheral neuropathy of the upper and lower extremities, heart disease, and acquired psychiatric disorder are related to his service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that he has a left arm disability and that any left arm disability and currently diagnosed peripheral neuropathy, heart disease, and acquired psychiatric disorder should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.
As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.


ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus, type II; the claim is not reopened.

Service connection for a left arm disability (shrapnel in the arm) is denied.

Service connection for heart disease is denied.

Service connection for peripheral neuropathy of the right and left arm is denied.

Service connection for peripheral neuropathy of the right and left leg is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

With regard to the issue of entitlement to a compensable rating for bilateral hearing loss, in his July 2015 substantive appeal the Veteran requested to appear before the Board at a Video Conference hearing.  While a December 2015 hearing was held, the Veteran did not provide testimony regarding the increased rating claim.

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing before the Board to be held at the VA Regional Office in Oakland, California, on the one issue remaining.  The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  See 38 C.F.R. § 20.704(b) (2015). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


